ACCEPTED
                                                                                     14-15-00449-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                8/12/2015 2:13:24 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                               No. 14-15-00449-CV

                                                            FILED IN
                                                     14th COURT OF APPEALS
                                                        HOUSTON, TEXAS
                          IN THE COURT OF APPEALS
                                                     8/12/2015 2:13:24 PM
                  FOR   THE FOURTEENTH JUDICIAL DISTRICT
                                                     CHRISTOPHER A. PRINE
                              HOUSTON, TEXAS                  Clerk



    THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,
                                                 APPELLANT

                                        V.

CAROLYN CALLAS, RAY CALLAS AND JAMIE CALLAS, INDIVIDUALLY
AND AS THE REPRESENTATIVES OF THE ESTATE OF GERALD CALLAS
      AND FOR AND ON BEHALF OF ANY WRONGFUL DEATH
                      BENEFICIARES,
                                                APPELLEES


                  On Appeal from the 212th Judicial District Court
                            Galveston County, Texas
                                No. 14-CV-0927


                 AGREED MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLEE’S BRIEF


        COMES NOW, Appellees, CAROLYN CALLAS, RAY CALLAS and

JAMIE CALLAS, INDIVIDUALLY, And As Representatives of the Estate of

GERALD CALLAS, And For and One Behalf of Any Wrongful Death

Beneficiaries, and move the Court to extend the time to file Appellees’ Brief



1 | Page
14-15-00449-CV
pursuant to Rules 38.6(d) and 10.5(b) of the Texas Rules of Appellate Procedure

and respectfully show as follows:

                                              I.

         1.      The current due date for Appellees’ Brief is Thursday, August 20,

2015.

         2.      Appellees request a thirty (30) day extension from the date of when

Appellees’ Brief is now due, which would make the new due date for Appellees’

Brief September 19, 2015.

         3.      This is the first extension requested.

         4.      Appellant’s counsel agrees to this extension.

                                              II.

         Additional time is needed to analyze and thoroughly brief the issues for the

Court.        In addition. Due to Appellees’ counsel’s schedule, additional time is

needed. Appellees’ counsel is in need of additional time due to deadlines and

commitments in matters requiring travel outside of his office prior to the current

August 20, 2015 deadline, including, but not limited to, the following:

         1. Multiple depositions being taken in Cause No. D-195,488; Robert J.
            Simon v. Ethan Kirk Blood, et al; In The 136th Judicial District Court of
            Jefferson County, Texas;

         2. Summer vacation from August 13, 2015 to August 23; and



2 | Page
14-15-00449-CV
        3. Out of town Tax-Protest hearing in Account No. 0992680000005
           requiring preparation and travel.

        Additionally, Appellees’ counsel has commitments, including travel out of

town, preparing for his children’s’ attendance at boarding school and college.

                                   III.
                     FIRST REQUEST FOR AN EXTENSION

        This is Appellees’ first request for an extension of time to file Appellees’

Brief. No party will be prejudiced if it is granted. This extension is not sought

merely for delay, but is necessary so that justice may be done.

                                 IV.
                     AGREED REQUEST FOR EXTENSION

        As shown by Certificate of Conference, Appellant’s counsel was contacted

to confer about this extension. Appellant’s counsel, S. Ronald Keister, has agreed

to this extension.

                                         V.

        For the foregoing reasons, Appellees respectfully request that the Court

grant an extension for filing Appellees’ Brief. Appellees request a thirty (30) day

extension from the current date the Appellees’ Brief is due, which would make

September 19, 2015 the new deadline for Appellees to file their brief.

        WHEREFORE, premises considered, Appellees, CAROLYN CALLAS,

RAY CALLAS and JAMIE CALLAS, INDIVIDUALLY, And As Representatives

of the Estate of GERALD CALLAS, And For and On Behalf of Any Wrongful
3 | Page
14-15-00449-CV
Death Beneficiaries, move the Court to grant this first Agreed Motion for

Extension to Time making Appellees’ Brief due on September 19, 2015, and pray

for all other and further relief, both in law and in equity, to which they may be

entitled.

                                     Respectfully submitted,

                                     SUTTON & JACOBS, LLP
                                     Attorneys and Counselors at Law




                                     ________________________________
                                     Brian D. Sutton
                                     State Bar No. 19528000
                                     850 Park Street
                                     Beaumont, Texas 77701
                                     (409) 833-1100 (phone)
                                     (409) 833-0711 (fax)
                                     brians@sutton-jacobs.com

                                     ATTORNEYS FOR APPELLEES

                     CERTIFICATE OF CONFERENCE

     On August 11, 2015, Appellant’s Counsel stated he is in agreement with this
Motion.




                                     ________________________________
                                     Brian D. Sutton

4 | Page
14-15-00449-CV
                        CERTIFICATE OF SERVICE

      I certify that on August 12, 2015, a true and correct copy of the foregoing
instrument APPELLEES, CAROLYN CALLAS, RAY CALLAS AND JAMIE CALLAS,
INDIVIDUALLY, AND AS REPRESENTATIVES OF THE ESTATE OF GERALD CALLAS,
AND FOR AND ON BEHALF OF ANY WRONGFUL DEATH BENEFICIARIES’ AGREED
MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF was provided to
all counsel of record in accordance with the Texas Rules of Civil Procedure,
including but not limited to one or more of the following methods, US Regular
Mail, US Certified Mail, Hand Delivery, Facsimile and/or Electronically.




                                           ______________________________
                                           Brian D. Sutton

Ronny Keister                                    Via E-Filing
Office of the Attorney General                   & Facsimile 512-457-4435
Tort Litigation Division
PO Box 12548
Austin, Texas 78711-2548




5 | Page
14-15-00449-CV